       Case 3:20-cr-08098-SPL Document 18 Filed 08/18/20 Page 1 of 4



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     DAVID A. PIMSNER
 3   Assistant U.S. Attorney
     Arizona Bar No. 007480
 4   Two Renaissance Square
     40 N. Central Ave., Suite 1800
 5   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 6   Email: david.pimsner@usdoj.gov
     Attorney for Plaintiff
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
     United States of America,                           No.        20 MJ 4089-CBD
10
                          Plaintiff,                       GOVERNMENT’S RESPONSE TO
11                                                           DEFENDANT’S MOTION TO
                v.                                         REOPEN DETENTION HEARING
12
     Loren Reed,
13                        Defendant.
14           United States of America, by and through counsel undersigned, hereby responds to
15   the defendant’s motion to reopen the detention hearing. Counsel for the defendant requests
16   that the detention hearing be reopened as a result of the availability of a third party
17   custodian who was not available to act as a custodian at the time of the original detention
18   hearing. While the government agrees that in some circumstances a new third party
19   custodian may constitute a change in circumstance to support the reopening of the detention
20   hearing, under the current facts a third party custodian is not material to the issue of release
21   as it relates to the safety of the community.
22      I.      Facts
23           On or between May 30, 2020 and June 2, 2020, in the District of Arizona, the
24   defendant, primarily through a private Facebook chat group with numerous other
25   individuals, threatened to burn down the Page Magistrate Court by use of fire. During
26   online postings, the defendant discussed using gasoline and throwing Molotov cocktails
27   containing rubbing alcohol. The defendant incited others to join, at one point claiming up
28   to 30 people were going to participate, and he scheduled the time for the attack to occur.
       Case 3:20-cr-08098-SPL Document 18 Filed 08/18/20 Page 2 of 4




 1   At one point, the defendant postponed the attack until the evening of June 2, 2020 in order
 2   to secure additional participants. The defendant bragged that he would accept being
 3   arrested and claimed that everyone in jail would respect him for burning down the
 4   courthouse. The private Facebook chat about the alleged attack continued on June 2, 2020
 5   until someone posted a picture stating that the defendant had been arrested by the police
 6   the day of the scheduled attack. At the time of his arrest, the defendant was aggressive and
 7   the police had to use a Taser to secure the defendant.
 8      II.      Procedural History
 9            The defendant was arrested for a violation of 18 U.S.C. § 844(e) on June 2, 2020
10   and had his initial appearance on June 4, 2020. (Doc. 6.) On June 3, 2020, the defendant
11   was temporarily detained and a detention hearing set on June 7, 2020. (Doc. 8.) The
12   defendant declined a Pretrial Services interview and the detention hearing was conducted
13   by way of argument and proffer.
14            On June 8, 2020, the defendant was ordered detained as a flight risk and danger to
15   the community. Magistrate Judge Camille D. Bibles found that there was clear and
16   convincing evidence that the defendant was a danger to the community “[b]ased on the
17   nature of the alleged offense, unverified social history, unknown employment status, prior
18   criminal history and statements in the probable cause affidavit relating to threats to destroy
19   a state court.” (Doc. 9.) The Court further found that the “probable cause affidavit details
20   strong evidence of the offense conduct” and that “[d]efendant’s criminal history includes
21   two convictions for Failure to Comply with court orders and a conviction for False
22   Information to Law Enforcement. The defendant’s social history is unknown and the
23   offense indicates a lack of consideration for court orders.” (Doc. 9.)
24            On June 30 and July 20, 2020, the defendant attempted to reopen the detention
25   hearing have the defendant interviewed by Pretrial Services. (Docs. 11 and 12.) The Court
26   denied the motions because the defendant failed to establish that “information exist[ed]
27   that was not known to the movant at the time of the hearing and that has a material bearing
28
       Case 3:20-cr-08098-SPL Document 18 Filed 08/18/20 Page 3 of 4




 1   on the issue whether there are conditions of release that will reasonably assure the
 2   appearance of such person as required and the safety of any other person and the
 3   community.” (Doc.14.)
 4      III.      Legal Standard
 5             The Ninth Circuit has specifically described the factors, found in 18 U.S.C. §
 6   3142(g), that the District Court is to consider at a detention hearing: These factors are: (1)
 7   the nature and seriousness of the offense charged; (2) the weight of the evidence against
 8   the defendant; (3) the defendant’s character, physical and mental condition, family and
 9   community ties, past conduct, history relating to drug and alcohol abuse, and criminal
10   history; and (4) the nature and seriousness of the danger to any person or the community
11   that would be posed by the defendant’s release. United States v. Motamedi, 767 F.2d 1403,
12   1407 (9th Cir. 1985).
13             Pursuant to 18 U.S.C. § 3142(f)(2)(B), a detention hearing may only be re-opened
14   if information exists that was not known to the movant at the time of the hearing and the
15   information has a material bearing on the issue whether there are conditions of release that
16   will reasonably assure the safety of any other person and the community.
17      IV.       Argument
18             The government submits that the offer of a third party custodian does not have
19   material bearing as to whether the defendant remains a danger to the community. In
20   reviewing the facts, it is clear that over a three day period, the defendant threatened to burn
21   down the courthouse, through the use of gasoline and alcohol-based Molotov cocktails. He
22   incited and solicited others to join the attack. He postponed the date to gain further support
23   and participants. The private Facebook chat showed other individuals had expressed an
24   interest in participating in the attack. This interest only continued until the day of the
25   scheduled event when someone posted a picture stating that the defendant had just been
26   arrested by the police. The defendant’s threats caused significant law enforcement action
27   to thwart any potential attack and to ensure the safety of the community.
28
       Case 3:20-cr-08098-SPL Document 18 Filed 08/18/20 Page 4 of 4




 1           The Court previously found the defendant was a danger to the community based in
 2   part on the strong evidence that the defendant threatened to destroy a state court. A third
 3   party custodian would do little to nothing to reasonable assure that the defendant would
 4   not remain a danger to the community if he was released from custody. Accordingly, the
 5   defendant’s request to reopen the detention hearing should be denied.
 6      V.      Conclusion
 7           Because the defendant has not provided new information that has a material bearing
 8   on the issue of whether the defendant constitutes a danger to the community, the court
 9   should deny the motion.
10           Respectfully submitted this 18th day of August, 2020.
11
                                               MICHAEL BAILEY
12                                             United States Attorney
                                               District of Arizona
13
                                                DAVID     Digitally signed by
                                                          DAVID PIMSNER

14                                              PIMSNER   Date: 2020.08.18
                                                          17:39:55 -07'00'


                                               DAVID A. PIMSNER
15                                             Assistant U.S. Attorney
16
17
18                                CERTIFICATE OF SERVICE
19
             I hereby certify that on the 18th day of August, 2020, I electronically transmitted
20
21   the attached document to the Clerk’s Office using the CM/ECF System for filing a copy to

22   the following CM/ECF registrants:
23
24
     Luke Mulligan
25
     DAP _____________
26   U.S. Attorney’s Office

27
28
